UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/2012 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-Q Item 1. Schedule of Investments. - 2 - STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 29, 2012 (Unaudited) Common Stocks97.0% Shares Value ($) Consumer Discretionary14.9% ACCO Brands 32,900 a 388,220 American Eagle Outfitters 35,250 512,535 Amerigon 56,600 a 833,152 Asbury Automotive Group 31,300 a 811,609 Ascena Retail Group 59,744 a 2,306,118 Avery Dennison 30,900 942,450 Barrett Business Services 42,043 715,572 Bebe Stores 61,466 550,735 Brown Shoe 43,270 466,451 Cabela's 37,530 a 1,331,564 Carter's 32,700 a 1,588,239 Charming Shoppes 185,450 a 1,047,793 Chico's FAS 76,160 1,143,162 Coinstar 17,700 a,b 1,030,671 Collective Brands 35,100 a 632,502 Convergys 49,600 a 638,848 Cooper Tire & Rubber 80,520 1,336,632 Cracker Barrel Old Country Store 36,205 2,015,532 CSS Industries 40,200 787,920 Delta Apparel 12,085 a 198,073 Ennis 45,501 762,597 Exide Technologies 125,800 a 373,626 FTI Consulting 32,601 a 1,306,322 G-III Apparel Group 16,100 a 401,212 H&E Equipment Services 22,500 a 389,025 Helen of Troy 30,250 a 983,125 Interval Leisure Group 85,320 a 1,150,967 JAKKS Pacific 29,228 453,911 JOS. A. Bank Clothiers 22,220 a 1,144,108 Korn/Ferry International 110,262 a 1,760,884 Krispy Kreme Doughnuts 52,870 a 432,477 Lifetime Brands 46,015 537,455 Men's Wearhouse 9,500 367,935 Meredith 58,628 b 1,928,861 Nu Skin Enterprises, Cl. A 21,274 1,228,786 OfficeMax 167,600 a 938,560 Pantry 41,050 a 510,252 Pier 1 Imports 68,500 a 1,176,145 Quiksilver 133,800 a 626,184 RadioShack 53,000 b 375,770 Rent-A-Center 136,747 4,843,578 Ruby Tuesday 50,010 a 389,078 Ruth's Hospitality Group 71,839 a 447,557 Sally Beauty Holdings 68,220 a 1,623,636 Select Comfort 28,200 a 834,438 Shuffle Master 86,400 a 1,261,440 Shutterfly 25,300 a 692,208 Skechers USA, Cl. A 36,820 a 470,191 Talbots 55,500 a 164,280 Titan International 14,900 367,136 Valassis Communications 87,530 a,b 2,186,499 Visteon 6,450 a 346,494 Wendy's 116,900 592,683 Wet Seal, Cl. A 82,102 a 287,357 Consumer Staples1.3% Andersons 22,000 947,980 Constellation Brands, Cl. A 38,700 a 845,208 Flowers Foods 63,570 1,216,730 Nash Finch 50,198 1,345,808 Overhill Farms 41,025 a 177,638 Energy5.6% Atmos Energy 59,912 1,841,096 Basic Energy Services 15,800 a 313,788 Berry Petroleum, Cl. A 39,320 2,121,707 Cal Dive International 304,620 a 883,398 Callon Petroleum 128,762 a 909,060 Covanta Holding 43,200 705,456 CVR Energy 34,800 946,908 Energy XXI 23,000 a 860,890 GeoResources 36,320 a 1,163,693 Gulfport Energy 47,530 a 1,597,959 ION Geophysical 76,000 a 544,160 McDermott International 37,540 a 490,272 Newpark Resources 108,800 a 856,256 Northern Oil and Gas 59,690 a,b 1,415,250 PetroQuest Energy 55,020 a,b 335,622 Power-One 230,880 a,b 1,002,019 Stone Energy 16,020 a 511,839 Synergy Resources 139,680 a 480,499 Tetra Technologies 63,600 a 578,124 TransGlobe Energy 50,700 a 587,106 Venoco 10,900 a 118,810 Warren Resources 198,309 a 773,405 Exchange Traded Funds.7% iShares Russell 2000 Index Fund 29,123 b Financial27.2% Alterra Capital Holdings 21,500 493,640 Altisource Portfolio Solutions 37,233 a 2,399,295 American Equity Investment Life Holding 191,957 2,322,680 Ares Capital 141,557 2,359,755 Aspen Insurance Holdings 19,060 505,662 Asta Funding 60,630 477,764 Astoria Financial 56,000 b 491,680 BancorpSouth 69,474 b 822,572 Bank of Hawaii 40,351 1,856,146 BankUnited 1,500 34,545 BBCN Bancorp 143,334 a 1,469,174 Brandywine Realty Trust 50,300 c 543,743 Brookline Bancorp 54,174 497,317 Bryn Mawr Bank 53,520 1,052,203 Capstead Mortgage 74,800 c 994,840 Cash America International 15,200 704,976 CBIZ 175,432 a 1,140,308 Centerstate Banks 79,050 553,350 City Holding 25,100 b 860,177 City National 2,300 108,100 Columbia Banking System 111,555 2,359,388 Comerica 24,827 737,114 Community Bank System 90,417 2,470,192 CoreLogic 61,600 a 947,408 Cullen/Frost Bankers 27,686 1,563,705 CVB Financial 125,100 1,347,327 Deluxe 86,989 2,146,019 Dime Community Bancshares 67,230 935,842 Donegal Group, Cl. A 45,835 631,148 Encore Capital Group 36,200 a 806,536 F.N.B. 116,255 1,370,646 FBL Financial Group, Cl. A 27,247 925,581 Fidelity National Financial, Cl. A 26,510 457,563 Fifth Street Finance 33,268 b 329,353 First Bancorp 20,700 207,000 First Cash Financial Services 22,500 a 950,850 First Commonwealth Financial 99,000 593,010 First Financial Bankshares 34,620 b 1,186,081 First Financial Holdings 47,566 464,244 First Merchants 58,885 652,446 First Midwest Bancorp 49,578 573,122 First Niagara Financial Group 67,200 642,432 First Potomac Realty Trust 66,392 c 878,366 Flushing Financial 33,525 434,149 Glimcher Realty Trust 161,507 c 1,598,919 Hancock Holding 32,110 1,090,135 HCC Insurance Holdings 75,793 2,314,718 Heritage Financial Group 38,704 464,061 Horace Mann Educators 31,500 545,895 Huntington Bancshares 118,700 693,802 IBERIABANK 27,100 1,437,384 Investment Technology Group 85,678 a 985,297 Investors Bancorp 17,332 a 251,834 Knight Capital Group, Cl. A 73,853 a 978,552 LaSalle Hotel Properties 27,000 c 720,360 Lender Processing Services 174,200 3,839,368 Medical Properties Trust 190,049 c 1,847,276 MGIC Investment 83,900 a,b 378,389 MoneyGram International 37,400 a 670,208 National Western Life Insurance 6,100 828,136 Ocwen Financial 262,540 a 4,229,519 Omega Healthcare Investors 158,303 c 3,224,632 Parkway Properties 81,338 c 812,567 Piper Jaffray 22,070 a 542,481 Platinum Underwriters Holdings 15,040 534,822 Primerica 77,390 1,936,298 PS Business Parks 13,000 c 811,460 Ramco-Gershenson Properties 47,180 c 522,283 RLI 16,800 1,177,008 Rockville Financial 39,828 460,013 SVB Financial Group 33,822 a 2,004,968 TCF Financial 56,600 610,148 Texas Capital Bancshares 37,900 a 1,284,431 Tower Group 126,459 2,914,880 Trustmark 46,681 1,100,738 Umpqua Holdings 54,100 666,512 Union First Market Bankshares 36,824 511,117 Validus Holdings 18,291 557,693 Waddell & Reed Financial, Cl. A 57,202 1,805,295 Walter Investment Management 66,440 1,354,047 Washington Federal 26,938 436,396 Wintrust Financial 39,500 1,331,545 World Acceptance 27,409 a 1,741,020 Health Care6.9% Accuray 82,530 a 559,553 Affymetrix 77,700 a 324,009 Air Methods 12,300 a 1,109,829 AmSurg 87,265 a 2,280,234 AngioDynamics 27,077 a 352,543 Atrion 1,280 263,680 Cambrex 137,900 a 918,414 Charles River Laboratories International 16,900 a 593,697 Chemed 6,900 426,558 CryoLife 92,852 a 506,043 Halozyme Therapeutics 36,540 a 420,575 Health Management Associates, Cl. A 149,800 a 1,105,524 Hill-Rom Holdings 59,571 2,023,627 IRIS International 45,704 a 510,514 Kindred Healthcare 161,758 a 1,664,490 Lincare Holdings 54,550 b 1,465,213 Magellan Health Services 32,900 a 1,554,854 Medical Action Industries 6,514 a 35,306 Medicines 16,766 a 359,295 Medicis Pharmaceutical, Cl. A 32,100 1,121,574 Merit Medical Systems 45,309 a 567,269 Metropolitan Health Networks 21,400 a 178,904 Natus Medical 25,646 a 268,514 Nektar Therapeutics 58,316 a,b 418,126 Pacific Biosciences of California 145,294 a,b 605,876 Questcor Pharmaceuticals 14,200 a 552,380 Rigel Pharmaceuticals 26,938 a 269,380 SXC Health Solutions 5,400 a 382,320 Symmetry Medical 208,775 a 1,511,531 Syneron Medical 40,840 a 455,774 Universal American 65,250 739,935 Industrial17.4% AAON 38,147 707,627 Actuant, Cl. A 52,350 1,474,699 Aegion 41,664 a 733,703 Aerovironment 6,350 a 180,848 Air Transport Services Group 111,423 a 605,027 American Reprographics 249,275 a 1,316,172 Atlas Air Worldwide Holdings 14,500 a 617,990 Bristow Group 60,898 2,874,995 CAI International 55,770 a 1,123,766 Ceco Environmental 7,200 51,480 Ceradyne 23,460 725,149 Crown Holdings 23,100 a 854,007 CTS 149,240 1,484,938 Danaos 99,400 a 424,438 EnerSys 91,177 a 3,061,723 ESCO Technologies 23,000 823,170 Flow International 120,070 a 480,280 Foster Wheeler 13,038 a 321,126 Franklin Electric 16,723 836,317 Gibraltar Industries 26,797 a 370,335 Global Power Equipment Group 49,420 a 1,198,435 Granite Construction 15,161 433,605 Greif, Cl. A 19,325 989,633 Harsco 19,770 439,487 Hawaiian Holdings 101,800 a 540,558 Heartland Payment Systems 28,600 809,952 Hexcel 113,375 a 2,864,986 Hubbell, Cl. B 4,250 319,685 iRobot 29,900 a 763,048 ITT 21,700 541,415 John Bean Technologies 46,750 807,373 KBR 24,900 904,368 Kelly Services, Cl. A 51,400 771,000 LeCroy 25,800 a 236,328 LSI Industries 52,715 364,261 Lydall 74,930 a 682,612 Manitowoc 35,600 560,344 McGrath Rentcorp 46,750 1,484,313 Medifast 47,300 a,b 767,679 Metals USA Holdings 63,980 a 836,858 Myers Industries 50,250 669,330 NACCO Industries, Cl. A 10,260 1,003,428 Navistar International 18,300 a 764,574 Old Dominion Freight Line 30,750 a 1,337,933 Orion Marine Group 55,450 a 404,785 Pall 11,790 748,076 Park Electrochemical 55,261 1,574,939 Pulse Electronics 166,643 513,260 Ryder System 15,800 841,034 Sauer-Danfoss 21,220 a 1,148,851 School Specialty 38,090 a 121,888 Sealed Air 43,500 853,905 Shaw Group 27,220 a 787,747 SkyWest 42,928 490,238 Sonoco Products 45,286 1,487,192 Spirit Aerosystems Holdings, Cl. A 29,800 a 714,008 Standex International 55,410 2,117,216 Steelcase, Cl. A 50,010 439,088 Teledyne Technologies 11,900 a 709,240 Tennant 23,400 960,336 Textron 25,900 712,509 Thor Industries 61,506 2,003,250 Tutor Perini 131,781 a 2,079,504 Twin Disc 38,750 b 1,238,450 Information Technology12.0% Acacia Research 24,650 a 973,675 Accelrys 68,200 a 541,508 Acxiom 91,664 a 1,286,963 American Software, Cl. A 127,414 1,058,810 AXT 80,900 a 463,557 Benchmark Electronics 49,224 a 808,258 Brocade Communications Systems 212,540 a 1,228,481 CACI International, Cl. A 32,260 a 1,907,856 Cadence Design Systems 40,400 a 475,508 Cardtronics 44,900 a 1,193,891 DDI 96,790 1,052,107 Digital River 36,100 a 637,165 Dolby Laboratories, Cl. A 5,100 a 194,157 DST Systems 14,100 747,300 Electronics for Imaging 76,125 a 1,214,955 Emulex 50,690 a 530,217 FalconStor Software 186,738 a 532,203 FormFactor 110,242 a 563,337 Freescale Semiconductor Holdings I 10,800 b 174,204 GSI Group 29,799 a 342,391 GT Advanced Technologies 177,690 a 1,521,026 Integrated Silicon Solution 68,750 a 727,375 Internap Network Services 74,221 a 555,173 International Rectifier 72,121 a 1,619,117 Itron 15,540 a 690,287 LTX-Credence 59,692 a 402,921 MagicJack VocalTec 22,650 a,b 464,325 Magnachip Semiconductor 49,720 575,758 MEMC Electronic Materials 86,000 a 337,980 Mercury Computer Systems 25,800 a 370,746 Monster Worldwide 54,590 a 378,855 NetScout Systems 33,700 a 715,451 Online Resources 139,990 a 419,970 Openwave Systems 177,527 a 429,615 Plexus 20,699 a 718,255 Radisys 58,357 a 437,094 Rovi 7,900 a 280,292 Schawk 24,430 270,440 Scientific Games, Cl. A 59,100 a 621,141 SeaChange International 57,300 a 391,932 Silicon Image 166,400 a 860,288 Spansion, Cl. A 35,240 a 451,072 Standard Microsystems 68,535 a 1,753,811 SYNNEX 37,280 a 1,537,054 TeleCommunication Systems, Cl. A 82,600 a 221,368 Teradyne 21,640 a 355,329 Tyler Technologies 10,500 a 396,585 Ultratech 23,900 a 650,319 Veeco Instruments 13,750 a,b 371,800 Verint Systems 29,100 a 799,959 Vishay Intertechnology 265,450 a 3,254,417 Vishay Precision Group 61,020 a 896,384 Zebra Technologies, Cl. A 33,501 a 1,287,778 Materials5.1% American Vanguard 42,200 697,144 Chemtura 48,200 a 748,064 Cytec Industries 10,200 606,492 Ferro 86,340 a 479,187 Glatfelter 132,887 2,074,366 Horsehead Holding 37,826 a 431,216 KapStone Paper and Packaging 23,050 a 463,305 Kraton Performance Polymers 44,580 a 1,238,878 Lawson Products 14,326 233,657 Mercer International 129,880 a 1,119,566 Metalico 92,130 a 462,493 Olympic Steel 16,760 392,854 Omnova Solutions 212,020 a 1,081,302 PolyOne 85,610 1,149,742 RPM International 58,567 1,397,994 RTI International Metals 36,570 a 824,288 Schweitzer-Mauduit International 13,204 924,940 Sensient Technologies 24,725 914,578 Stillwater Mining 26,360 a 374,312 TPC Group 3,650 a 126,801 Westlake Chemical 9,300 560,139 Worthington Industries 60,530 1,021,141 Telecommunications2.7% Anixter International 3,006 a 209,037 Arris Group 66,400 a 756,296 Aviat Networks 179,822 a 472,932 Black Box 58,809 1,583,138 Ciena 36,800 a 549,056 Comverse Technology 37,400 a 240,108 DigitalGlobe 35,800 a 550,604 Extreme Networks 114,410 a 422,173 Infinera 76,400 a 608,144 Oplink Communications 85,802 a 1,408,011 Plantronics 36,476 1,360,555 Premiere Global Services 20,022 a 173,190 RF Micro Devices 119,700 a 570,969 Sierra Wireless 41,800 a,b 322,278 Utilities3.2% Cleco 38,800 1,493,024 Empire District Electric 40,669 811,347 GenOn Energy 344,790 a 848,183 Hawaiian Electric Industries 49,985 1,252,124 NorthWestern 36,600 1,271,118 Ormat Technologies 35,100 b 710,424 Pike Electric 47,630 a 425,336 Portland General Electric 63,496 1,564,541 Southwest Gas 27,000 1,151,550 UniSource Energy 38,000 1,398,020 Total Common Stocks (cost $293,484,414) Investment of Cash Collateral for Securities Loaned3.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,764,941) 11,764,941 d Total Investments (cost $305,249,355) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At February 29, 2012, the value of the fund's securities on loan was $11,133,556 and the value of the collateral held by the fund was $11,764,941. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 29, 2012, net unrealized appreciation on investments was $36,406,026 of which $51,106,010 related to appreciated investment securities and $14,699,984 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 27.2 Industrial 17.4 Consumer Discretionary 14.9 Information Technology 12.0 Health Care 6.9 Energy 5.6 Materials 5.1 Money Market Investments 3.5 Utilities 3.2 Telecommunications 2.7 Consumer Staples 1.3 Exchange Traded Funds .7 † Based on net assets. The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 323,598,841 - - Equity Securities - Foreign+ 3,931,180 - - Mutual Funds/Exchange Traded Funds 14,125,360 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 29, 2012 (Unaudited) Common Stocks96.1% Shares Value ($) Consumer Discretionary18.6% Coach 145,500 10,889,220 Family Dollar Stores 159,100 8,589,809 McDonald's 87,700 8,706,856 NIKE, Cl. B 104,300 11,256,056 Panera Bread, Cl. A 54,700 a 8,455,526 Starbucks 194,400 9,440,064 TJX 315,300 11,543,133 Tractor Supply 104,400 8,923,068 Urban Outfitters 320,400 a 9,096,156 Consumer Staples7.7% Coca-Cola 134,700 9,410,142 Colgate-Palmolive 101,900 9,495,042 PepsiCo 132,300 8,326,962 Wal-Mart Stores 151,500 8,950,620 Energy11.3% Apache 113,300 12,228,469 CARBO Ceramics 104,900 9,614,085 EOG Resources 90,860 10,345,320 Occidental Petroleum 104,400 10,896,228 Schlumberger 128,050 9,937,960 Health Care12.3% C.R. Bard 32,450 3,037,969 Celgene 128,500 a 9,422,262 Johnson & Johnson 138,200 8,994,056 Meridian Bioscience 410,300 7,393,606 ResMed 356,800 a 10,454,240 Stryker 169,400 9,086,616 Varian Medical Systems 139,000 a 9,069,750 Industrial16.3% Boeing 125,200 9,383,740 C.H. Robinson Worldwide 135,200 8,946,184 Donaldson 133,500 9,802,905 Emerson Electric 217,200 10,927,332 Fastenal 193,400 10,188,312 MSC Industrial Direct, Cl. A 113,500 9,013,035 Precision Castparts 54,160 9,068,009 Rockwell Collins 151,400 8,976,506 Information Technology23.9% Adobe Systems 291,300 a 9,580,857 Amphenol, Cl. A 123,300 6,899,868 Automatic Data Processing 160,500 8,718,360 Cisco Systems 456,900 9,083,172 FLIR Systems 187,500 4,906,875 Google, Cl. A 16,960 a 10,485,520 Intel 373,600 10,042,368 MasterCard, Cl. A 25,870 10,865,400 Microsoft 311,300 9,880,662 Oracle 351,100 10,276,697 Paychex 326,000 10,203,800 QUALCOMM 174,100 10,825,538 Materials6.0% Monsanto 113,500 8,782,630 Praxair 82,500 8,992,500 Sigma-Aldrich 139,900 10,043,421 Total Common Stocks Other Investment3.5% Registered Investment Company; Dreyfus Institutional Preferred 16,332,000 b Total Investments (cost $406,976,065) % Cash and Receivables (Net) .4 % Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At February 29, 2012, net unrealized appreciation on investments was $58,812,841 of which $62,433,018 related to appreciated investment securities and $3,620,177 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 23.9 Consumer Discretionary 18.6 Industrial 16.3 Health Care 12.3 Energy 11.3 Consumer Staples 7.7 Materials 6.0 Money Market Investment 3.5 † Based on net assets. Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 449,456,906 - - Mutual Funds 16,332,000 - - + See Statement of Investments for additional detailed categorizations. The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund February 29, 2012 (Unaudited) Common Stocks96.6% Shares Value ($) Australia3.8% CSL 305,300 10,732,845 Woodside Petroleum 298,000 11,901,591 Brazil2.1% Petroleo Brasileiro, ADR 432,800 Canada2.1% Suncor Energy 346,700 China.9% China Shenhua Energy, Cl. H 1,182,000 Denmark2.1% Novo Nordisk, Cl. B 90,900 France3.5% Cie Generale d'Optique Essilor International 115,000 9,156,119 L'Oreal 102,100 11,645,369 Hong Kong6.4% China Mobile 1,082,000 11,557,683 CLP Holdings 940,500 8,306,162 CNOOC 5,591,000 12,831,000 Hong Kong & China Gas 2,107,880 5,380,989 Japan14.8% Canon 244,700 11,077,574 Chugai Pharmaceutical 371,100 6,071,632 Daikin Industries 183,200 5,431,320 Denso 376,900 12,458,240 FANUC 64,400 11,669,480 Honda Motor 331,600 12,625,194 Keyence 20,870 5,473,593 Mitsubishi Estate 616,000 11,139,378 Shin-Etsu Chemical 224,600 12,032,636 Singapore1.1% DBS Group Holdings 553,285 Spain2.0% Inditex 130,500 Sweden2.0% Hennes & Mauritz, Cl. B 330,000 Switzerland4.3% Nestle 172,000 10,513,540 Novartis 100,600 5,480,904 SGS 5,000 9,367,746 United Kingdom10.2% BG Group 455,800 11,003,794 HSBC Holdings 1,352,000 11,943,835 Reckitt Benckiser Group 215,600 11,936,237 Standard Chartered 491,200 12,639,855 Tesco 1,515,000 7,618,624 WM Morrison Supermarkets 1,200,500 5,538,595 United States41.3% Adobe Systems 372,300 a 12,244,947 Amphenol, Cl. A 165,400 9,255,784 Automatic Data Processing 194,600 10,570,672 C.R. Bard 79,700 7,461,514 Cisco Systems 579,000 11,510,520 Colgate-Palmolive 111,700 10,408,206 EOG Resources 105,700 12,035,002 Fastenal 210,000 11,062,800 FLIR Systems 151,500 3,964,755 Google, Cl. A 16,600 a 10,262,950 Intel 445,300 11,969,664 Johnson & Johnson 145,600 9,475,648 MasterCard, Cl. A 27,700 11,634,000 Microsoft 376,700 11,956,458 NIKE, Cl. B 110,900 11,968,328 Oracle 340,100 9,954,727 Praxair 98,700 10,758,300 Precision Castparts 67,400 11,284,782 QUALCOMM 198,500 12,342,730 Schlumberger 149,200 11,579,412 Sigma-Aldrich 151,818 10,899,014 TJX 326,800 11,964,148 Wal-Mart Stores 185,200 10,941,616 Total Common Stocks (cost $467,312,314) Other Investment3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,700,000) 17,700,000 b Total Investments (cost $485,012,314) Cash and Receivables (Net) .4 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 29, 2012, net unrealized appreciation on investments was $106,941,280 of which $112,883,952 related to appreciated investment securities and $5,942,672 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 22.2 Energy 15.1 Consumer Discretionary 12.3 Consumer Staples 11.5 Health Care 10.3 Industrials 8.2 Financial 7.1 Materials 5.7 Money Market Investment 3.0 Utilities 2.3 Telecommunication Services 1.9 † Based on net assets. The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 245,505,977 - - Equity Securities - Foreign+ 328,747,617 - - Mutual Funds 17,700,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund February 29, 2012 (Unaudited) Common Stocks96.6% Shares Value ($) Australia9.2% Coca-Cola Amatil 2,355,000 30,307,580 Cochlear 280,800 18,409,017 CSL 877,400 30,845,064 Woodside Petroleum 853,200 34,075,295 Woolworths 1,122,000 30,455,386 Belgium1.9% Colruyt 740,800 Brazil2.2% Petroleo Brasileiro, ADR 1,222,600 Canada2.2% Suncor Energy 941,600 China1.4% China Shenhua Energy, Cl. H 4,670,000 Denmark2.4% Novo Nordisk, Cl. B 265,000 Finland.9% Kone, Cl. B 242,000 France6.1% Cie Generale d'Optique Essilor International 286,000 22,770,870 Danone 487,000 32,947,667 L'Oreal 263,600 30,065,810 Vallourec 143,800 10,125,276 Germany4.1% Adidas 391,000 30,724,479 SAP 484,900 32,721,608 Hong Kong7.9% China Mobile 2,778,500 29,679,318 CLP Holdings 3,214,000 28,384,905 CNOOC 14,692,000 33,717,233 Hong Kong & China Gas 12,652,915 32,300,317 Japan25.5% AEON Mall 764,400 17,085,924 Canon 618,800 28,013,089 Chugai Pharmaceutical 628,000 10,274,819 Daikin Industries 361,800 10,726,264 Daito Trust Construction 289,900 25,534,309 Denso 994,900 32,885,918 FANUC 168,300 30,496,482 Honda Motor 934,700 35,587,360 Hoya 588,300 13,692,503 INPEX 4,300 30,521,589 Keyence 76,200 19,985,041 Komatsu 1,274,500 37,973,170 Mitsubishi Estate 1,592,000 28,788,781 Shimamura 204,300 22,342,564 Shin-Etsu Chemical 555,700 29,770,864 Tokio Marine Holdings 899,000 24,827,839 Luxembourg1.0% Tenaris, ADR 388,800 Singapore1.9% DBS Group Holdings 1,187,338 13,481,149 Oversea-Chinese Banking 2,269,061 16,292,462 Spain1.8% Inditex 308,700 Sweden2.0% Hennes & Mauritz, Cl. B 855,500 Switzerland5.7% Nestle 467,000 28,545,485 Novartis 503,000 27,404,521 Roche Holding 103,400 18,000,995 SGS 8,290 15,531,723 Taiwan2.0% Taiwan Semiconductor Manufacturing, ADR 2,179,900 United Kingdom18.4% BG Group 1,280,000 30,901,397 Burberry Group 1,310,000 29,426,962 Cairn Energy 0 a 3 Centrica 6,856,000 33,157,657 HSBC Holdings 3,540,000 31,273,060 Reckitt Benckiser Group 537,000 29,729,867 SABMiller 788,000 31,935,951 Smith & Nephew 3,150,000 30,969,805 Standard Chartered 1,240,000 31,908,428 Tesco 5,725,000 28,789,852 WM Morrison Supermarkets 1,945,000 8,973,400 Total Common Stocks (cost $1,351,652,796) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $45,800,000) 45,800,000 b Total Investments (cost $1,397,452,796) % Cash and Receivables (Net) .5 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 29, 2012, net unrealized appreciation on investments was $157,535,663 of which $188,870,210 related to appreciated investment securities and $31,334,547 related to depreciated investment securities. At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Staples 18.0 Energy 15.0 Consumer Discretionary 13.5 Health Care 12.5 Financial 12.1 Information Technology 8.1 Industrial 7.6 Utilities 6.0 Money Market Investment 2.9 Materials 1.9 Telecommunication Services 1.9 † Based on net assets. The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 1,509,188,459 - - Mutual Funds 45,800,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: _ /s/ Bradley J. Skapyak _ Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: _ /s/ Bradley J. Skapyak _ Bradley J. Skapyak President Date: April 23, 2012 By: _ /s/ James Windels _ James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
